DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a process in the reply filed on 8/23/21 is acknowledged.
Claims 13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vigneau (FR 2901305; English translation relied upon for reference herein).
Claim 1: Vigneau provides a method for manufacturing a component of a rotary machine (Fig. 1), the component extending in an axial direction and in a radial direction vertical thereto (Fig. 1), and having at least one inner channel (E, between 2a and 2b, Fig. 1) extending from a first end of a core (10) of a center of the component (Fig. 1), and to a second end (20) at a radial limiting surface (fig. 7) of the component and which 
Claim 2: Vigneau provides the outer contour (8;2a, 2b) comprises parts of a cover plate of the component or parts of a shroud of the component (Fig. 2).
Claims 3-5: Vigneau provides the build-up process is performed layer by layer, at least in a direction vertical to the axial direction; the build-up process is additionally performed layer by layer in the axial direction; and the build-up process is performed layer by layer in a peripheral direction extending at an angle relative to the radial direction (Page 3 lines 13-31).
Claim 6: Vigneau provides the at least one inner channel (E) includes a plurality of inner channels (Fig. 1, top of the channel near 8a), with each of the plurality of inner channels extending from the first end from the core of the component to the second end at the radial limiting surface of the component, and adjacent channels are respectively separated by a separating wall (Fig. 1).
Claim 7: Vigneau provides the blank (10,2a,2b) has a central bore (4, Fig. 1) before the first subtractive process step, the central bore being arranged 
Claim 8: Vigneau provides the build-up process comprises several additive process steps to successively build up the component (Page 3 lines 13-31).
Claim 10: Vigneau provides the component is built up part by part after the first subtractive process step (Page 3 lines 13-31).	
Claim 11: Vigneau provides the build-up process is performed by a laser (Page 3 lines 13-31).
Claim 12: Vigneau provides the component is an impeller, a guide wheel or a diffusor of a rotary machine (Fig. 1).
Claim 14: Vigneau provides during the build up part all of each separating wall is completed first (Page 3 lines 13-31).
Claim 15: Vigneau provides the component is part of a pump, a turbine, a compressor, a compactor or an expander (Page 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vigneau (FR 2901305; English translation relied upon for reference herein).
Claim 9: Vigneau discloses the claimed invention except for performing at least one further subtractive process step between the additive process steps.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to perform at least one further subtractive process step between the additive process steps, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,851,653. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Claim 1: See Claim 3 of US 10,851,653.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda J Kreiling whose telephone number is (571)272-6091.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Kreiling/Examiner, Art Unit 3726                                                                                                                                                                                                        9/7/21

/JASON L VAUGHAN/Primary Examiner, Art Unit 3726